Citation Nr: 1815347	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety/panic disorder, depression, and mild unspecified anxiety disorder.

REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 

	
INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran has only claimed entitlement to service connection for PTSD, anxiety/panic disorder, and depression, the Board has broadened the claim to any acquired psychiatric disorder that may be reasonably encompassed by the Veteran's description of the claim, the Veteran's symptoms, and other information of the record, so as not to improperly limit the claim. Clemons v. Shinseki, 23 Vet. App. 1, 6, (2009).

A Board hearing was scheduled for May 2017. The Veteran did not report for his scheduled hearing, nor did he submit a request for postponement. The Veteran's hearing request is therefore considered to have been withdrawn. 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for PTSD, anxiety/panic disorder, and depression, which has been broadened to include any diagnosed acquired psychiatric disorder. The Veteran contends that there is a causal relationship between his diagnoses and his period of active duty service. Specifically, the Veteran contends that multiple events occurred during his period of service that caused him considerable distress, to include racial tension and his work as a social worker in a detention facility.

Additionally, the Veteran asserts that in November 1970, during boot-camp, he was forced to leave a fellow soldier behind while running and that the soldier, Private D.F., died of a heart attack that day.  The evidence of record includes a July 2012 National Archives and Records Administration (NARA) record reflecting that, in November 1970 one day after the approximate date provided by the Veteran, a Private D.F. died of an illness or disease while serving in the United States and the death was not battle-related.

Following boot-camp, the Veteran's service personnel records reflect that he was attached to a Military Police unit, where he performed the duties of a social worker and psychiatric technician within an on-post detention facility.  According to a May 2010 statement, the duties of the position encompassed a variety of tasks, to include inmate screening and acting as a liaison between prisoners and their families, guards, therapists, and attorneys.

In November 1971, the Veteran received disciplinary action for being absent without leave (AWOL) after missing a required formation. In his May 2010 original claim, he reported that he went AWOL due to the stress of his job, because "[m]y mental faculties had been broken down."

Post-service, the Veteran received VA mental health treatment beginning in 2008. VA mental health clinical records show that in June 2007 he screened positive for depression. In December 2008, he had a history of depression, panic attacks, and anxiety, and used alcohol to sleep.  He was given Axis I diagnoses of Anxiety Disorder NOS (Rule Out Generalized Anxiety Disorder), and Panic Attack.  His diagnoses over the years included "Anxiety Disorder: PTSD chronic," "Anxiety Disorder: Panic Attack with agoraphobia rule out social phobia," nightmares, sleep pattern disturbance, insomnia, and substance abuse disorders (alcohol and tobacco). He was treated throughout with medication for anxiety and sometimes depression.  In December 2012, the Axis I diagnosis of Anxiety Disorder NOS was amended to include "rule out due to Substance Use alcohol."  In February 2013, he was discharged from a VA residential alcohol abuse treatment program with Axis I diagnoses of alcohol abuse and anxiety disorder. These diagnoses continued in his outpatient VA mental health treatment through March 2014.

The Veteran provided lay evidence, to include several statements explaining events that occurred during his active duty service that caused him distress. Specifically, in May 2010, he claimed that his work as a social worker forced him to "dig into others' minds," and he eventually lost his own personality as a result. In June 2010, the Veteran stated that during his period of active duty service, he was a "marked man," was wrongfully accused of various things, and he feared being jailed. In July 2010, he related his mental health disorders to the death of Private D.F., the racial tension within the military, and the constant scrutiny he received from his active duty superiors. In March 2011, the Veteran concluded that his problems were caused by the military, although he could not pinpoint when and where they began. In May 2011, the Veteran stated that his position as a social worker was extremely stressful; at one point, he was counseled by his section chief, Captain J.H. In June 2014, he reported that his mental health issues started when he witnessed the death of Private D.F. He added that his mental health issues continued as he worked in the post detention facility, felt threatened with confinement, and experienced racial tension. He also reported that he had a panic attack during active duty service during a meeting with his commander. The Veteran concluded that he is not a normal human being; he has trouble when driving in traffic and has strained relationships with his children. In May 2011, the Veteran reported that his VA physician, Dr. J.M., diagnosed him with PTSD and relayed to him that it was caused by his military service. 

The evidence of record also includes a statement written on the Veteran's behalf. In March 2011 the Veteran's spouse, who had met the Veteran several years before he entered the service, stated that after two years of active duty service, his emotional state was altered. In 1974, she noticed periods of unstable emotional behavior, which increased in time and led to the Veteran's alcohol abuse. The Veteran's spouse also stated that in 2010 she was present when Dr. J.M. diagnosed the Veteran with PTSD as a result of the Veteran's active duty service.

In relation to the Veteran's claim, a March 2014 VA PTSD Disability Benefits Questionnaire (DBQ) was prepared by a VA psychologist. The psychologist reviewed the Veteran's claims file, specifically noted the Veteran's history of alcohol abuse, in-service AWOL, and medications he took for panic. Ultimately, he concluded that the Veteran did not have a diagnosis of PTSD, in accordance with the DSM-IV or DSM-5, but failed to provide any support for this conclusion. Further, the examiner concluded that the Veteran did have a diagnosis of mild unspecified anxiety disorder, in accordance with the DSM-5, but stated that it was not linked to the Veteran's period of active duty service; no rationale or further explanation was provided as to this conclusion. The psychologist also concluded that the Veteran's MMPI was greatly exaggerated; he failed to provide any rationale for this conclusion as well.  

Here, the Board finds that the VA examiner failed to provide a rationale to support his medical opinion. Further, the VA medical opinion addressed only PTSD and the current mild unspecified anxiety disorder, but failed to address the Veteran's other post-service diagnoses over the years, to include panic attacks and several anxiety disorders. As such, the Board finds that an additional VA examination and opinion are necessary.

Accordingly, the case is REMANDED for the following actions:

1.  To the fullest extent possible, investigate and develop the service record of Private D.F. so as to determine if, and when, the Veteran served with the deceased. Provide any available information, to include any indications that the Veteran and the deceased were in the same unit in November 1970 at Fort Ord. Included in the claims file is a July 2012 NARA report reflecting the death of Private D.F., occurring within one day of the date provided by the Veteran, which can be used to investigate and develop this information. 

2.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of any acquired psychiatric disorder present at any time since May 2010 and the present. The Veteran's VA claims folder must be made available to the examiner for review in conjunction with the examination, to include any information gathered in response to remand directive #1. The examiner should answer the following:

a) Identify all psychiatric disabilities found to be present at any time since May 2010. A diagnosis of PTSD must be ruled in or excluded.

b) For each identified disability, state whether it is at least as likely as not (50 percent or greater probability) the disability was incurred in or caused by the Veteran's period of active service? Why or why not? Please support each opinion with a rationale.

In the opinion, please consider the Veteran's and his spouses' competent reports of symptoms in service and changes in behavior during and shortly after service. Please consider the Veteran's competent reports of the death of Private D.F., and incidents of service that caused him considerable distress, to include racial tension and his work as a social worker in a detention facility.

If the examiner cannot provide an opinion without resorting to speculation, he or she shall explain why this is so. Explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or because he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


